DETAILED ACTION

This action is responsive to the communications filed on 04/11/2022.

Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,873,841 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 1, 4-23 are allowed.

Reasons for Allowance
Claims 1, 4-23 are allowed in view of the applicant’s amendments and remarks filed on 04/11/2021. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Behrens (US 2010/0050093), fairly teaches a method that accesses add on software components (ASCs) from a global registry, the ASCs being distinct from a plurality of social business platforms (SBPs); executing the ASCs to deliver application configuration information and configuring the applications that are from diverse sources with the ASCs using the deliver application configuration information; using an integration service that plus the ASCs into the SBPs so that a single user interface can be used so that all the ASCs and SBPs are accessible through the single user interface; and in combination with other limitations as set forth in the independent claims.  
	Behrens disclosed a collaborative panel administrator (CPA) that allows external services to be used with the CPA. The CPA has service plug ins so that they are interoperable with different CPA implementations (Paragraphs 19, 59, 65). However, in Behrens, the data is presented to SMEs by an applet that is downloaded to the SME, and not the CPA itself. It is then run in the Web browser of the SME, which is different than the claim limitations.
	As such, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Gigliotti (US 9,223,557): having plug ins stored in a shared directory space that is accessible by other applications.
2) Osterling (US 2011/0243024): having applications downloaded from multiple sources.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451